Appeal from a judgment of the Supreme Court, entered in Essex county clerk’s office February 7, 1931, upon the decision of the court. Plaintiff recovered a judgment for sixty dollars against defendant as a penalty under section 182 of the Conservation Law, for possession of dogs within the Adirondack Park without a license. , The dogs were in leash and not at liberty. The facts do not bring the prosecution within the intent of the Conservation Law. Judgment reversed, on the law and facts, without costs, but with printing disbursements. Hill, P. J., Rhodes, McNamee and Crapser, JJ., concur; Bliss, J., dissents.